Citation Nr: 0407992	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  97-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an award of an apportioned share of the veteran's 
Department of Veterans Affairs compensation benefits, in a 
monthly amount of $219.00, effective from December 1, 1996, 
on behalf of his minor children, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband
ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 Special Apportionment 
Decision issued by the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).

At the outset, the Board notes that in conjunction with the 
instant appeal, the appellant has raised the issue of 
entitlement to retroactive apportionment of benefits.  The 
matter of retroactive benefits was referred to the RO in 
August 1999, and was thereafter addressed in an October 2000 
letter to the appellant.  In particular, it was noted that 
this issue was not associated with the current appeal, and 
the appellant was asked whether she wished to pursue a claim 
relative to this issue.  The record indicates the appellant 
did not respond to this inquiry.  Thus, the question before 
the Board is as noted on the title page of this decision, and 
the decision is limited to a review of the propriety of the 
apportioned benefits awarded in the December 1996 decision.


FINDINGS OF FACT

1.  VA has complied with the simultaneously contested claims 
procedures in this matter and notified the parties of the 
evidence necessary to substantiate the claim; and, all 
available evidence necessary for disposition of the appeal 
has been obtained by the RO.

2.  In March 1987, the appellant, then separated from the 
veteran, submitted a claim for an apportionment of the 
veteran's VA compensation benefits.

3.  In August 1987, the appellant was granted an 
apportionment of the veteran's compensation benefits for the 
veteran's minor children in her custody.  Of his own 
volition, the veteran thereafter authorized increases in the 
amount of the apportioned share of his benefits for the 
appellant and minor children. 

4.  The veteran and appellant divorced in October 1995. 

5.  In December 1996, the apportionment award was adjusted, 
and benefits were continued for the dependent children 
consistent with VA regulations.

6.  At the time of the December 1996 apportionment 
determination, the veteran had remarried and had monthly 
income derived solely from VA compensation benefits.

7.  At the time of the December 1996 apportionment 
determination, the appellant had remarried and was employed, 
and information showed the appellant's monthly expenses 
slightly exceed her monthly income.  Her financial 
circumstances are shown to have improved since 1996.

8.  The evidence establishes that there was financial 
hardship on the part of the veteran's children.  It is not 
shown that the veteran was contributing regularly to the 
support of the then minor children.

9.  The apportionment of the veteran's compensation benefits 
in accordance with applicable VA regulation rates, effective 
from December 1996, represented a reasonable amount to 
provide for the support of the veteran's minor children in 
the custody of the appellant.   

CONCLUSION OF LAW

The apportionment of the veteran's VA disability 
compensation, in accordance with VA regulation rates 
effective from December 1996, on behalf of the then minor 
children was proper.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, a substantially complete application for 
an apportionment of the veteran's VA compensation benefits 
was received in March 1987.  This matter was initially 
addressed by rating decision dated in August 1987.  
Thereafter, in a December 1996 Special Apportionment 
Decision, the RO adjusted the apportioned award based upon 
evidence the veteran and appellant had divorced.  The 
appellant now seeks review of the propriety of the December 
1996 apportionment award.  Only after this determination was 
promulgated, did the AOJ, in July 2003, provide notice to the 
parties in interest regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the parties, 
what information and evidence will be obtained by VA, and the 
need for the parties to submit any evidence in their 
possession that pertain to the claim.  

Because the VCAA notice in this case was not provided to the 
parties prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the parties in July 
2003, was not given prior to the first AOJ adjudication of 
the claim, the parties were afforded an opportunity to 
provide additional evidence in support of claim once notified 
of the type of information and evidence relevant to the 
claim.  In this respect, the Board notes that the content of 
the July 2003 notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
evidence was submitted or identified by either the veteran or 
appellant.  There is no other evidence that could help 
substantiate the claim, and no reason to further delay a 
decision.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the parties.   

Review of Record

All or any part of a veteran's VA compensation may be 
apportioned on behalf of his children if such children are 
not living with him and he is not reasonably discharging his 
responsibility for their support.  38 U.S.C.A. § 5307; 38 
C.F.R. 
§ 3.450.  It is not necessary for an apportionment claimant 
to establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

Regardless of any other provision regarding apportionment, 
however, where hardship is shown to exist, VA compensation 
may be specially apportioned between the veteran and his 
children on the basis of the facts in the individual case as 
long as it does not cause undue hardship to the veteran or 
the other persons in interest.  38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable to the veteran, the veteran's other sources 
of income, the other sources of income available to the 
recipients of the apportionment, and the special needs of the 
veteran, his dependents, and the apportionment claimants.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship for him, 
while apportioning less than 20 percent of his benefits would 
not provide a reasonable benefit for an apportionee.  Id.

The record discloses that the veteran is service-connected 
for paranoid schizophrenia, evaluated as 70 percent 
disabling.  In March 1987, the appellant filed a claim for an 
apportionment of the veteran's disability compensation on 
behalf of the veteran's then minor children in her custody.  

In an August 1987 Special Apportionment Decision, the 
appellant was awarded an apportioned amount of the veteran's 
disability compensation in the amount of $57.00, effective 
from April 1987, and $180 effective from August 1987.

In October 1988, the veteran contacted VA and authorized an 
increase in the monthly apportioned benefits in the amount of 
$100.00.  Thereafter, in November 1988, the veteran requested 
to further increase the amount of apportioned benefits.  
Specifically, he authorized an additional $100.00 increase, 
for a total monthly apportioned share in the amount of  
$380.00 to the appellant.  In a May 1989 decision, the 
veteran's request was allowed.  The monthly apportioned 
benefits were increased to $380 effective May 1, 1989.  

In July 1995, the veteran and the appellant divorced.  
Information was also received by VA that both the veteran and 
appellant had remarried.  The veteran and appellant were 
requested to provide financial information relevant to VA's 
review of the apportionment award. 

In an August 1996 statement, the appellant reported that her 
earnings were insufficient to adequately care for the 
veteran's then minor children, all of whom remained in her 
custody.  The appellant submitted a financial disclosure 
statement in August 1996, in which she reported monthly 
expenses for rent ($275), water ($38), gas ($100), 
electricity ($100), telephone ($80), food ($240), clothing 
($440), shoes ($100), haircuts ($100), school supplies ($120 
twice monthly), and car maintenance ($40 per week).  She also 
reported medical expenses totaling $600 every six months.  
The appellant noted she was employed as a waitress, earning 
$2.75 per hour, and received $5.00 per hour in cleaning jobs.  
Received in October 1996 was a statement from the appellant's 
husband concerning his monthly income earnings and expenses 
to be considered in conjunction with a review of the 
appellant's household expenses.  In this context, he reported 
annual income earnings of $12,546.78, but indicated this 
amount was further reduced by deductions for health insurance 
($17.00 per week), dental insurance ($8 per week), as well as 
payroll deductions for retirement benefits.

The veteran did not reply to the request for information.

In a December 1996 determination, the monthly apportionment 
was continued in an amount consistent with applicable VA 
regulations for veterans with dependents.  In this regard, 
benefits were allowed in the amount of $219.00 effective from 
December 1, 1996; $178.00 effective from September 7, 1998; 
$96.00 effective from March 18, 2000; $55.00 effective from 
March 12, 2003, and $0 effective from January 28, 2004.  It 
was noted that information had not been received by the 
veteran.  His monthly earnings were noted to consists solely 
of VA compensation benefits in the amount of $867.00.

During a January 1999 hearing, the appellant provided 
testimonial evidence in support of her contention that the 
amount of apportioned benefits is inadequate.  The appellant 
essentially stated that the apportioned amount was 
insufficient to care for the minor children in her custody.  
She has indicated that the veteran had not provided support 
for the children.  The appellant also noted that the terms of 
the divorce decree provided for the veteran to continue 
paying child support through the distribution of his 
disability benefits.  

Subsequent to the December Special Apportionment decision, in 
an April 2000 statement, the veteran indicated he contributed 
to the support of his children through the apportioned 
distribution of his compensation benefits.  It was noted that 
he, of his own volition, requested an increase in the 
original award amount.  The veteran indicated that his only 
source of income was derived from his disability compensation 
benefits, and that these funds were used to pay for essential 
living expenses.  He also indicated that he had increasing 
costs associated with prescribed medications.  

The record further discloses that the appellant and the 
veteran were again requested to provide information for 
review of the apportionment award in October 2000.  The 
record discloses that a reply was not received from either 
the appellant or the veteran.

Following a considered review of the evidence, the Board 
observes that the available information demonstrates that the 
monthly family income of the appellant and her husband, 
totaling $1717.00, slightly exceed their reported expenses 
which totaled $1773.00.  The appellant's reported expenses, 
while somewhat excessive, covered the family's basic living 
expenses.  The Board further notes that the appellant's 
hourly wage increased to $5.65, compared to her earlier 
reported wage earnings of $2.75 per hour.  Additionally, the 
appellant no longer takes cleaning jobs to supplement her 
income.  By comparison, the veteran has also remarried, and 
has reported no other source of monthly income for his 
household.  His disability compensation benefits are utilized 
to pay basic household expenses and medical costs.  When 
considering the totality of the evidence of record, the Board 
finds that an increase in the apportioned share of benefits 
to the appellant would deprive the veteran and his family of 
basic necessities, and cause a hardship on the veteran.  
38 C.F.R. §§ 3.450, 3.451.  

Consequently, the Board finds that the preponderance of the 
evidence establishes that the apportionment of the veteran's 
disability compensation benefits on behalf of the veteran's 
minor children was appropriate at the time of the December 
1996 determination, which was effective from December 1996.  
As noted above, the financial circumstances of the veteran do 
not lend themselves to a greater apportioned share of his 
benefits being awarded to the appellant.  Notably, the 
appellant's financial circumstances have improved since the 
time of the 1996 decision.  While the Board is not 
unsympathetic to the contentions raised by the appellant 
relative to the inequities she has borne as the custodial 
parent of the veteran's children, the Board must consider the 
totality of the evidence when reviewing the appropriateness 
of the apportionment as of December 1996.  Accordingly, the 
Board finds that an apportionment in excess of that awarded 
in the December 1996 decision must be denied.


ORDER

The apportionment of the veteran's disability compensation 
benefits, effective from December 1996 until January 2004, 
was proper.  The appeal is denied. 



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



